Black, J.
This canse has been transferred from the Supreme Court to this Court. The appellant, hy his complaint, sought to recover the value of certain cattle alleged to have been converted hy the defendants therein to their own use, and also to recover the amount of the proceéds of alleged sales of such cattle. Upon the trial hy j’ury of issues formed a verdict was returned for the appellant against two of the defendants,, the Sansom Commission Company and Simeon A. Dowell, and in favor of all the other defendants named as such in the complaint, being Stephen W. Thayer and sis other persons. All these de*656fendants, together with certain others who were garnishees, and as to whom the appellant had dismissed during the trial, are named as appellees in the assignment of errors.
The appellant addresses his attack against the action of the court in overruling his motion for a new trial as to the defendant Stephen W. Thayer alone.
The judgment.was rendered in favor of the appellant against the Sansom Commission Company and Simeon A. Dowell, and there does not appear to have been any judgment in favor of or against any other party. There being no final judgment, so far as appears from the record, to which the appellee Thayer was a party, we can not take any action affecting his rights. The appellant does not claim here that the judgment was not correctly awarded him as against the Sansom Commission Company and Simeon A. Dowell, and there was no other judgment; that is, the judgment actually rendered is not attacked.
It is true there was also a motion of the appellant for a new trial of the cause generally, the overruling of which ■also is assigned as error, but there was not stated therein any cause referring to the amount of the recovery, and in his brief appellant has addressed his attention only to certain instructions.by which it is claimed his cause was prejudiced as against the defendant Thayer. The case is not so presented that any question affecting Thayer can be .decided, and the only apparent purpose of the appeal fails.
Appeaj. dismissed.